USDC IN/ND case 3:17-cv-00718-JD-MGG document 145 filed 02/02/21 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MERCASIA USA, LTD,

               Plaintiff,

                      v.                           CASE NO. 3:17-CV-718-JD-MGG

 JIANQING ZHU, et al.,

               Defendants.

                                        ORDER

      Pending and ripe before the Court are five motions. [DE 66, DE 89, DE 98, DE

103, DE 106]. On February 1, 2021, the Court held a telephonic motion hearing

regarding the pending motions. In preparation for the hearing, the parties filed a Status

Report on January 27, 2021, as ordered by the Court. In their Status Report, the parties

indicated that Defendant 3BTech, Inc.’s (“3BTech’s”) Motion to Extend Deadlines [DE

89] and 3BTech’s Motion to Compel Production of Documents and Responses to

Interrogatories [DE 103] have become moot. [DE 143 at 8, 10]. The parties confirmed the

mootness of 3BTech’s motions at the hearing.

      Accordingly, the Court DENIES AS MOOT 3BTech’s two motions. [DE 89, DE

103]. The remaining pending motions [DE 66, DE 98, DE 106] will be resolved by

separate order of the Court as indicated at the hearing.

      SO ORDERED this 2nd day of February 2021.

                                                s/Michael G. Gotsch, Sr.
                                                Michael G. Gotsch, Sr.
                                                United States Magistrate Judge
